Weiss, J.
Appeal from a judgment of the County Court of Chemung County (Danaher Jr., J.), rendered June 27, 1989, convicting defendant upon her plea of guilty of the crime of grand larceny in the third degree.
Defendant’s initial sentence required that she make restitution to the Department of Social Services of $7,563.72, representing overpayments resulting from her failure to report earned income while receiving public assistance. The matter is before us following remittal to County Court for a hearing on the issue of excessiveness of the amount of the restitution (167 AD2d 665). Following that hearing, the court ordered that restitution be reduced to $4,267.72.
Defendant continues to contend that the amount of restitution is excessive, arguing that certain portions of her earned income should have been exempt and disregarded in the computation of her welfare grants and that the overpayment did not include those "disregards”. However, Social Services Law § 131-a (8) (b) (iii) specifically precludes such "disregards” where earned income is not timely reported, and accordingly County Court was not required to consider any "disregards” to which defendant would have otherwise been entitled had she properly reported her earnings. We find the record demonstrates that the People met their burden (CPL 400.30 [4]; *791Penal Law § 60.27 [2]) and that the restitution ordered by County Court fairly reflects the fruit of the crime (see, People v Asch, 155 AD2d 735).
Mahoney, P. J., Levine, Mercure and Harvey, JJ., concur. Ordered that the judgment is affirmed.